DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 07/27/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the paddle” in line 8.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will interpret the claim recitation of “the paddle” to mean --the paddle portion-- 
The recitation in claims 1 and 12 of “the guard body having a bottom face which is oriented transversely to the common plane of the paddle portion and the blade portion so as to be nearer to perpendicular than parallel to said common plane” is indefinite because it is unclear what applicant considers to be “nearer to perpendicular than parallel to said common plane.”
The term “approximately” in claims 1, 5, 12, and 14, and the term "substantially" in claim 4 are relative terms which render the claims indefinite.  The term "substantially" and “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites the limitation “the collar” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 7-12, and 15-19 are rejected under 35 U.S.C. 103 as obvious over Barkume (20070275795) in view of Brenner (20150375072).

 	Regarding claim 1, Barkume (Figures 1-3) teaches a finger guard in combination with a goalie hockey stick, the goalie hockey stick comprising: a blade portion (Fig. 2, Part No. 10) (Para. 0016) having a major front surface and a major rear surface which span a height of the blade portion between a bottom edge and an opposing top edge and which span a length of the blade portion in a longitudinal direction of the blade portion between a toe end and a heel end of the blade portion (See figure 2); a paddle portion (Fig. 2, Part No. 30) (Para. 0016) having a major front face and a major rear face spanning a width of the paddle portion between opposing side edges of the paddle and spanning a height of the paddle portion between opposing top and bottom ends; the paddle portion being joined at the bottom end of the paddle portion to the heel end of the blade portion such that the paddle portion lies approximately within a common plane with the blade portion (See figures 1-2); a handle portion  (Fig. 2, Part No. 20) extending longitudinally outward from the top end of the paddle portion (30), the handle portion (20) being reduced in width relative to the paddle portion (30) (See figure 1-2); the finger guard (Fig. 2-3, Part No. 60) comprising: a guard body (Fig. 1, Part No. 60; Fig. 2, Part No. 70; Fig. 3, Part No. 190) supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion to protrude outwardly from the major front face of the paddle portion; the guard body having a bottom face (See fig. 2-3) 
 	It is noted that the claim recitation of “the guard body having a bottom face” is taught by the prior art of Barkume as Barkume teaches the claimed bottom face “which is oriented transversely to the common plane of the paddle portion and the blade portion so as to be nearer to perpendicular than parallel to said common plane.” If there is any doubt with the teaching of the recited limitation by Barkume (under 35 USC 102), the prior art of Brenner is being used.
	Barkume does not teach the blade portion having a flat bottom edge.
 	Brenner (Figures 1-7) teaches the blade portion having a flat bottom edge (Para. 0006), and the guard body (Fig. 3, Part No. 315; Para. 0030) (Fig. 4, Part No. 415; Para. 0038) (Fig. 6, Part No. 615; Para. 0043) a bottom face which is oriented transversely to the common plane of the paddle portion and the blade portion so as to be nearer to perpendicular than parallel to said common plane.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Barkume with the blade portion having a flat bottom edge as taught by Brenner as a means of providing a blade of a hockey stick with a generally rectangular shape with a flat cross section (Brenner: Para. 0006).


	Regarding claim 2, the modified Barkume (Figures 1-3) teaches the bottom face is oriented perpendicularly to a longitudinal axis of the paddle portion (See figure 3).  


	Regarding claim 7, the modified Barkume (Figures 1-3) teaches the guard body (Fig. 1, Part No. 60; Fig. 2, Part No. 70; Fig. 3, Part No. 190) is spaced below a top end of the paddle portion.  


	Regarding claim 8, the modified Barkume (Figures 1-3) teaches a guard body (Fig. 2, Part No. 70; Fig. 3, Part No. 190) supported on the paddle portion of the goalie hockey stick. 
 	The modified Barkume does not teach the guard body is formed seamlessly as a unitary body with the paddle portion of the goalie hockey stick.  
	Brenner (Figures 1-7) teaches the guard body (315) (Para. 0032) is formed seamlessly as a unitary body (Para. 0014) with the paddle portion of the goalie hockey stick (Para. 0014).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barkume with the guard body is formed seamlessly as a unitary body with the paddle portion of the goalie hockey stick as taught by Brenner as a means of providing a guard body that is integral with a paddle of a goalie stick (Brenner: Para. 0006, 0032).


	Regarding claim 9, the modified Barkume (Figures 1-3) teaches the guard body is removably supported on the paddle portion of the goalie hockey stick (Para. 0017).  


	Regarding claim 10, the modified Barkume (Figures 1-3) teaches a collar (Fig. 3, Part No. 100) (Para. 0017) supporting the guard body (Fig. 3, Part No. 190) seamlessly as a unitary body thereon (Para. 0019), the collar spanning a greater height along the paddle portion of the goalie hockey stick than a height of the guard body (190) between opposing top and bottom ends thereof.


	Regarding claim 11, the modified Barkume (Figures 1-3) teaches the collar (Fig. 3, Part No. 100) (Para. 0017) is frictionally retained about the paddle portion of the goalie hockey stick by interference fit (Para. 0019).  


	Regarding claim 12, Barkume (Figures 1-3) teaches a finger guard for use with a goalie hockey stick in which the goalie hockey stick comprises (i) a blade portion (Fig. 2, Part No. 10) (Para. 0016) having a major front surface and a major rear surface which span a height of the blade portion between a bottom edge and an opposing top edge and which span a length of the blade portion in a longitudinal direction of the blade portion between a toe end and a heel end of the blade portion (See figure 2), (ii) a paddle portion4 (Fig. 2, Part No. 30) (Para. 0016) having a major front face and a major rear face spanning a width of the paddle portion between opposing side edges of the paddle and spanning a height of the paddle portion between opposing top and bottom 
 	Barkume does not teach the blade portion having a flat bottom edge.
	Brenner (Figures 1-7) teaches the blade portion having a flat bottom edge (Para. 0006), and the guard body (Fig. 3, Part No. 315; Para. 0030) (Fig. 4, Part No. 415; Para. 0038) (Fig. 6, Part No. 615; Para. 0043) a bottom face which is oriented transversely to the common plane of the paddle portion and the blade portion so as to be nearer to perpendicular than parallel to said common plane.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Barkume with the blade portion having a flat bottom edge as taught by Brenner as a means of providing a blade of a hockey stick with a generally rectangular shape with a flat cross section (Brenner: Para. 0006).





	Regarding claim 16, the modified Barkume (Figures 1-3) teaches the guard body is arranged to be removably supported on the paddle portion of the goalie hockey stick (Para. 0017).  


	Regarding claim 17, the modified Barkume (Figures 1-3) teaches a collar (Fig. 3, Part No. 100) (Para. 0017) supporting the guard body seamlessly as a unitary body thereon (Para. 0019), the5 collar being arranged to span a greater height along the paddle portion of the goalie hockey stick than a height of the guard body (190) between opposing top and bottom ends thereof.  


	Regarding claim 18, the modified Barkume (Figures 1-3) teaches the collar comprises a resilient material which is arranged to be frictionally retained about the paddle portion of the goalie hockey stick by interference fit (Para. 0019).  




Claims 3-6 and 13-14 are rejected under 35 U.S.C. 103 as obvious over Barkume in view of Brenner, further in view of Nalbandian (20170319924).

 	Regarding claims 3-6 and 13-14, the modified Barkume (Figures 1-3) teaches a finger guard in combination with a goalie hockey stick, the finger guard (Fig. 2-3, Part No. 60) comprising: a guard body (Fig. 1, Part No. 60; Fig. 2, Part No. 70; Fig. 3, Part No. 190) supported on the paddle portion of the goalie hockey stick in proximity to the top end of the paddle portion to protrude outwardly from the major front face of the paddle portion.
 	The modified Barkume does not teach the guard body spans a majority of a full width of the paddle portion, the guard body spans substantially a full width of the paddle portion, the guard body protrudes from the paddle portion by a thickness corresponding approximately to a maximum thickness of the paddle portion, the guard body protrudes from the paddle portion by a thickness which is greater than a maximum thickness of the paddle portion, the guard body is arranged to span a majority of a full width of the paddle portion, and the guard body is arranged to protrude from the paddle portion by a thickness that is approximately equal to or greater than a maximum thickness of the paddle portion.
 	Nalbandian (Figures 1-5) teaches the guard body (Fig. 2-6, Part No. 21) (Para. 0022) spans a majority of a full width of the paddle portion (See figure 3), the guard 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Barkume with the guard body spans a majority of a full width of the paddle portion as taught by Nalbandian as a means of raise the point where the goalie will grasp the stick higher on the shaft of the stick so as to raise the point where the shaft of the combined stick and finger guard widens (Nalbandian: Para. 0006, 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711 
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711